On August 5, 1998, in accordance with Gov.Bar R. V(5)(A)(3), the Board of Commissioners on Grievances and Discipline filed with the Supreme Court a certified copy of a judgment entry of a felony conviction against respondent, William Joseph Lavin. Attached to the certified copy of the judgment entry were two letters dated July 21, 1998, and July 31, 1998, from the Clients’ Security Fund that are confidential pursuant to Gov.Bar R. VIII(7)(E). Upon consideration thereof,
IT IS ORDERED by the court, sua sponte, that the two letters be, and hereby are, sealed.